Case: 13-10896       Document: 00512615681         Page: 1     Date Filed: 05/01/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                       No. 13-10896                            May 1, 2014
                                                                             Lyle W. Cayce
GERALD REYELTS; BEATRIZ REYELTS,                                                  Clerk


                                                  Plaintiffs - Appellees
v.

CARY JAY CROSS; CARY J. CROSS, P.C.; LON SMITH & ASSOCIATES,
INCORPORATED; A-1 SYSTEMS, INCORPORATED, doing business as Lon
Smith Roofing and Construction,

                                                  Defendants - Appellants




                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-112


Before BARKSDALE, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5th Circuit Rule 47.6.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.